Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit of Application No. 61/796,521 which has a filing date prior to March 16, 2013. Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one claim presented or that has ever been presented in the instant application appears to be drawn to an invention having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the earlier-filed application. More specifically, claims 1-22 lacks support in the earlier filed application because no support is provided for the source being provided in a vessel and positioned to be fully submerged and thus the effective filing date of at least one claim in the application appears to be 07/19/2018. Accordingly, this application is being examined under the AIA  (First Inventor to File) statutory framework. Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status: Yes” (see upper right box on form PTOL-37/37D and/or PTOL- 326/326AE).

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.
The applicant argues that the prior art fails to disclose a coil with the correct size of the claims. The examiner respectfully disagrees. While the examiner was unable to find a verbose recitation in Chang to match the limitation now claimed, the teaching is clearly still present. Simultaneously the applicant’s specification makes clear that this feature holds no criticality over the prior art and thus has no patentable weight. Applicant’s specification speaks to this fact in several instances: 
[0066] As explained in greater detail below, the size and the shape of the containment vessel 300 is selected based at least in part on certain variables such as the time necessary to expose the fluid to the photonic energy, desired flow rates, desired amount of turbidity (or lack thereof), and desired fluid flow paths within the vessels interior 308. The desired shape and flow rate may be defined by the targeted sanitizing effect and end-use application, including fluid storage, fluid treatment, fluid purification, chemical mitigation, contaminated fluids, etc. including those which require ultraviolet to inactivate, detoxify or otherwise change the chemical nature of various contaminates including chemical and petroleum contaminates. The desired shape and flow rate may also be dependent upon the location of the system, including, but not limited to, restaurants, hospitals, laboratories, food and beverage production facilities, manufacturing locations such has those that utilize CNC machines, offices, buildings, residences, hotels, cruise ships, municipalities, military, law enforcement, governmental agencies including disaster and emergency service, etc.
[0068] It should be understood that the fluid conduit 305 may be of different sizes, shapes, thicknesses and having a different number of turns depending on factors such as size of the vessel 300, amount of photonic energy generated, desired exposure time, flow rates through the vessel 300, etc.
[0070] In use, fluid is directed into the conduit 305 through the vessel inlet 306. In the embodiment illustrated in FIGS. 13a and 13b, fluid flows through the coiled conduit 305, and thus, around the light source 301, ultimately exiting into the vessel interior 308 the conduit exit 320, which is disposed adjacent to or otherwise near the bottom wall 312, at a constant flow rate. Advantageously, the constant flow rate provides a non-turbulent and constant flow while at the same time creating a vortex imported on the fluid. This flow produces consistency in both flow rate, as well as greater consistency in relative position of fluids within the vessel 300. It is this consistency that can be utilized to increase residency time within the space to create longer exposure times to disinfecting light. This can increase efficacy while maintaining high flow through rates. Typical systems can have residency times as short as slightly over 1 second for an 80 gallon per minute unit. This rapid flow rate, which depending on turbidity, fluid contamination, dissolved minerals and other factors present in fluids, can prevent adequate exposure time to disinfecting light to produce the desired level of germ load reduction within a targeted fluid, including water, solutions, and even contaminated fluids, to name a few.
[0072] Embodiments disclosed herein permit an extended residency time of greater than 10 seconds for fluids within a containment vessel and further induce a vortex upon the fluids passing through and exiting the inside of the coiled tube so as to produce effective disinfection. Fluids passing through the device even at high flow through rates, represents a better, more effective system for the consistent disinfection of fluids. According to embodiments disclosed herein, this may be achieved by modulating the flow of incoming liquids into the vessel 300 through the inlet 306. Additionally, the diameter of the inlet 306, the size of the helical coils 305 (diameter of fluid passageway, diameter of coils, number of coils, as well as the size of the outlet 302 can independently or in combination be altered to increase or decrease flow through rates throughout the containment vessel 300.
As the above cited portions of applicant’s specification make clear, the selection of variables is ordinary skill in the art and are easily selected based on application and to achieve adequate sterilization. Chang’s disclosure would clearly convey the same teachings to a person of ordinary skill in the art:
[0021] In view of the imperfection of the prior art, this invention suggests prolonging and improving the contact exposure time to achieve sufficient disinfection effect. So the object of this invention is to provide a dual mode disinfection apparatus and a special double spiral water flow design. The total distance of the flow can go above 120 cm, which is equal to 4 times the irradiation time and this greatly improves the disinfection effect. 
[0023] To achieve the aforementioned objective, an embodiment of the invention provides a ultraviolet-and-ozone disinfection apparatus that includes a disinfection tank used as a housing and is having an water inlet and an water outlet, a mercury ultraviolet (UV) lamp for generating ultraviolet light, a quartz tube 208 enclosing the mercury UV lamp having air trapped between them being irradiated by the UV light to generate ozone gas, an ozone gas transmitting tube 216 inserted between them, a spiral water transmitting tube 215 surrounding the quartz tube 208 for homogenously mixing the ozone gas in the water to achieve sufficient disinfection effect, as well as a sleeve barrel 217 enclosing the spiral water transmitting tube 215. Following the impact force downstream through the tube, water out-flown from the spiral water transmitting tube 215 generates a reactive water flow that upstream back and flows along the outer surface of the spiral water transmitting tube 215 and through the space in the pitch of the spiral shape inside the sleeve barrel. Therefore, the water is all the way up exposed under the irradiation of the UV light to accomplish sufficient UV disinfection effect and reduce the excessive ozone that is harmful to human health. Finally, the disinfected water flows out of the water outlet to provide drinking water. 
[0050] 1. The combination of ultraviolet-and-ozone disinfection functions as a dual mode disinfection apparatus. The water flow route is lengthened by means of a spiral design. The lengthening of the flow route means that the contact time of water flow under UV irradiation is extended. In addition, the ozone-dissolving rate is increased and thereby the disinfection effect is enhanced as a whole. 
[0051] 2. After water flows through the spiral tube, the water flows back upstream to the water outlet from the pitch of the spiral tube as well as the surrounding inner layer of the sleeve barrel and the spiral tube. When the difference in diameter between the inside (quartz tube) and outside (sleeve barrel) is limited as in the design, the flow of water is restricted. Consequently, the attenuation in the UV irradiation intensity becomes insignificant and the disinfection is more effective. [0052] 3. The spiral design of the tube causes the water to swirl and stir continuously inside the tube; therefore the ozone and water are well mixed.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the coil diameter extending a distance less than a radius of containment vessel” lacks an adequate description in the specification. Paragraph [0066] describes the vessel may have a diameter of 27 inches, and paragraph [0068] states that the coil may have a diameter of 4 inches. While the coil diameter is clearly less than the radius of the vessel, these dimensions were recited explicitly and do not support any relationship of dimensions other than themselves. Or to rephrase, the specification possesses of an example ratio, but does not possess a boundary limit for said ratio.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2,5-13,16-21,23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang US 20040140269 A1 in view of Nathan US 20170157277 A1.

Regarding Claims 1-2,5-13,16-21 Chang teaches: A fluid sanitizing system comprising: 
a containment vessel (Chang fig. 5; 202)
having an inlet, (Chang fig. 5; 204)
an outlet (Chang fig. 5; 206)
and an interior area for holding the fluid therein; (Chang fig. 5; 218)
a conduit disposed in the interior area and fluidly coupled to the inlet at a first end of the conduit and having an opening at a second and opposite end of the conduit, (Chang fig. 5; 215)
the opening exposed to the interior area to direct fluid through the inlet into the interior area; (Chang fig. 5; 221)
the conduit having a plurality of coils between the first and second ends, the coils having a coil diameter, the coil diameter extending a distance less than a radius of containment vessel (Chang does not explicitly recite this feature, but demonstrates the shapes/sizes are selected to achieve the same result dependent solution, see [0021],[0023],[0050]-[0052]. Further applicant’s disclosure makes clear this feature has no criticality over the prior art and thus holds no patentable weight. See applicant’s published specification [0066],[0068],[0070],[0072])
at least one photonic source disposed within the vessel, (Chang fig. 5; 210)
the at least one photonic source generating and emitting photonic energy in at least one wavelength; (Chang [0043])
and wherein the operable source and the conduit are positioned within the interior area (Chang fig. 5)
and positioned to be fully submerged within the fluid such that at least a portion of the fluid within the interior area comes into direct contact with the operable source and is exposed to photonic energy so as to produce a sanitizing effect upon the fluid. (Chang fig. 5)
Chang does not adequately teach: a heat sealed lens formed of a fluoropolymer material and surrounding the at least one photonic source such that the at least one photonic source and the fluoropolymer material include all components for generating and emitting photonic energy when the photonic source is activated such that it is an operable source; 
wherein the heat sealed lens forms a submersible layer around at least a portion of the photonic source such that a portion of  the operable source is waterproof, 
and the at least one photonic source is coupled with the lens such that the photonic energy emitting from the at least one photonic source transmits through and projects beyond the fluoropolymer material,
wherein the lens propagates photons in an omnidirectional pattern simultaneously throughout the entirety of the coupled lens.
wherein the fluoropolymer material comprises fluorinated ethylene propylene (FEP).
wherein the fluoropolymer material comprises ethylene tetrafluoroethylene (ETFE).
wherein the fluoropolymer material comprises perfluoroalkoxy alkanes (PFA).
wherein the lens is resistant to and does not materially degrade or become damaged from the photonic energy.
wherein the photonic source is a bulb.
wherein the photonic source is a light emitting diode.
wherein the photonic source is a laser diode.
wherein the lens is resistant to and does not materially degrade or become damaged from exposure to heat generated by the photonic source.
wherein there is no gap between the lens and the photonic source.
wherein embedding between the lens and the photonic source is such that the photonic source and lens are not divisible as separate functional components.
wherein the photonic source embedded within and underneath the outer surface of the lens allows the device to be protected from and impervious to one or more of damage and tampering.
wherein the lens is abraded.
	wherein the device further comprises a shield such that the photons emitting from the at least one photonic source are focused and projected in a predetermined direction.
	wherein a shield is embedded within and underneath the outer surface of the lens.
	wherein the shield is positioned to focus and project the photons in a unilateral direction to an area beyond the surface of the lens.
Nathan teaches: a heat sealed lens formed of a fluoropolymer material and surrounding the at least one photonic source such that the at least one photonic source and the fluoropolymer material include all components for generating and emitting photonic energy when the photonic source is activated such that it is an operable source; (Nathan [0025],[0027],[0028])
wherein the heat sealed lens forms a submersible layer around at least a portion of the photonic source such that a portion of the operable source is waterproof, (Chang does not explicitly recite this feature, but demonstrates the shapes/sizes are selected to achieve the same result dependent solution, see [0021],[0023],[0050]-[0052]. Further applicant’s disclosure makes clear this feature has no criticality over the prior art and thus holds no patentable weight. See applicant’s published specification [0066],[0068],[0070],[0072])
and the at least one photonic source is coupled with the lens such that the photonic energy emitting from the at least one photonic source transmits through and projects beyond the fluoropolymer material, (Nathan [0027],[0028])
wherein the lens propagates photons in an omnidirectional pattern simultaneously throughout the entirety of the coupled lens. (Nathan [0029])
wherein the fluoropolymer material comprises fluorinated ethylene propylene (FEP). (Nathan claim 2)
wherein the fluoropolymer material comprises ethylene tetrafluoroethylene (ETFE). (Nathan claim 3)
wherein the fluoropolymer material comprises perfluoroalkoxy alkanes (PFA). (Nathan claim 4)
wherein the lens is resistant to and does not materially degrade or become damaged from the photonic energy. (Nathan claim 5)
wherein the photonic source is a bulb. (Nathan claim 6)
wherein the photonic source is a light emitting diode. (Nathan claim 7)
wherein the photonic source is a laser diode. (Nathan claim 8)
wherein the lens is resistant to and does not materially degrade or become damaged from exposure to heat generated by the photonic source. (Nathan claim 9)
wherein there is no gap between the lens and the photonic source. (Nathan claim 10)
wherein embedding between the lens and the photonic source is such that the photonic source and lens are not divisible as separate functional components. (Nathan claim 12)
wherein the photonic source embedded within and underneath the outer surface of the lens allows the device to be protected from and impervious to one or more of damage and tampering. (Nathan claim 13)
wherein the lens is abraded. (Nathan claim 14)
	wherein the device further comprises a shield such that the photons emitting from the at least one photonic source are focused and projected in a predetermined direction. (Nathan claim 15)
	wherein a shield is embedded within and underneath the outer surface of the lens. (Nathan claim 17)
	wherein the shield is positioned to focus and project the photons in a unilateral direction to an area beyond the surface of the lens. (Nathan claim 18)
It would have been obvious to one of ordinary skill in art to utilize the lens encapsulating the UV source of Nathan with the water sterilizer of Chang for the benefit of protecting the UV source from environmental factors and to improve its light output. (Nathan [0028] – “Permanently disposing or embedding in the UV light transmissive material also protects the UV light emitting source 1 from environmental factors, damage, and tampering. Permanently embedding at least one UV light emitting source 1 in the UV light transmissive embedding material allows the device 2 to retain and transmit close to or nearly 100% of its energy and hence improves light output.”)
Optimizing exposure time and coil dimensions is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Chang teaches the shape/size/exposure time as a variable which achieves a recognized result. Therefore, the prior art teaches adjusting the exposure time and identifies said sizes/ratios as result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a shape/size where the coil has less than half the diameter of the container and where exposure time greater than ten seconds since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation. Chang teaches in paragraph [0046] that the spiral design is meant to increase irradiation time over the prior art by at least 4 times.


Regarding Claims 23,25 Chang teaches: wherein the vessel further includes: a top wall and an opposed bottom wall disposed opposite the top wall; (Chang fig. 5 unlabeled but top and bottom walls are evident for the chamber)
and  -4-Atty. Dkt. No. 638860-1004wherein the outlet of the conduit is positioned in the vessel at a position closer to the bottom than the top wall. (Chang fig. 5 221 is closer to the bottom than the top)
		wherein the shape and position of the conduit and the shape of the interior area induce a vortex upon the fluids passing through and exiting the conduit such that the vortex is further induced upon the fluid within the vessel prior to exiting the vessel. (Chang fig. 7; 227 [0046])


Regarding Claim 26 Chang teaches: A fluid sanitizing system comprising: 
a containment vessel (Chang fig. 5; 202)
having an inlet, (Chang fig. 5; 204)
an outlet (Chang fig. 5; 206)
and an interior area for holding the fluid therein; (Chang fig. 5; 218)
a conduit having a plurality of coils disposed in the interior area and fluidly coupled to the inlet at a first end of the conduit and having an opening at a second and opposite end of the conduit, the plurality of coils having a coil diameter, (Chang fig. 5; 215)
the opening positioned adjacent the bottom wall for directing fluid from the inlet into the interior area adjacent the bottom wall; (Chang fig. 5; 221)
the coil diameter extends a length less than a radius of the containment vessel; (Chang does not explicitly recite this feature, but demonstrates the shapes/sizes are selected to achieve the same result dependent solution, see [0021],[0023],[0050]-[0052]. Further applicant’s disclosure makes clear this feature has no criticality over the prior art. See applicant’s published specification [0066],[0068],[0070],[0072])
at least one photonic source generating and emitting photonic energy in at least one wavelength (Chang fig. 5; 210; [0043])
and the operable source positioned within the interior area such that at least a portion of the fluid inside the interior area comes in direct contact with the operable source and is sanitized in response to exposure to the photonic energy. (Chang fig. 5)
Chang does not adequately teach: and a lens formed of a fluoropolymer material heat shrunk around the at least one photonic source such that the at least one photonic source and the fluoropolymer material include all components for generating and emitting photonic energy when the photonic source is activated such that it is an operable source; 
	wherein a volume of the interior area and a size of the conduit facilitate an exposure of the fluid to the UV source greater than ten seconds from entry to exit of the fluid within the interior area.
	Nathan teaches: and a lens formed of a fluoropolymer material  heat shrunk around the at least one photonic source such that the at least one photonic source and the fluoropolymer material include all components for generating and emitting photonic energy when the photonic source is activated such that it is an operable source; (Nathan [0025],[0027],[0028] “The methods of forming the functional or ornamental shape of the device 2, and in particular, the shape of the UV light transmissive material, are well known in the art, and may include injection molding, heat processing, vacuum or cold forming, laser or water processing, extrusion, 3-D printing, and the like.” – A person of ordinary skill in the art would recognize heat processing in this context to include heat sealing, shrinking, molding, and other techniques involving heat.)
It would have been obvious to one of ordinary skill in art to utilize the lens encapsulating the UV source of Nathan with the water sterilizer of Chang for the benefit of protecting the UV source from environmental factors and to improve its light output. (Nathan [0028] – “Permanently disposing or embedding in the UV light transmissive material also protects the UV light emitting source 1 from environmental factors, damage, and tampering. Permanently embedding at least one UV light emitting source 1 in the UV light transmissive embedding material allows the device 2 to retain and transmit close to or nearly 100% of its energy and hence improves light output.”)
Optimizing exposure time and coil dimensions is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Chang teaches the shape/size/exposure time as a variable which achieves a recognized result. Therefore, the prior art teaches adjusting the exposure time and identifies said sizes/ratios as result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a shape/size where the coil has less than half the diameter of the container and where exposure time greater than ten seconds since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation. Chang teaches in paragraph [0046] that the spiral design is meant to increase irradiation time over the prior art by at least 4 times.

Regarding Claims 24,27 Chang does not specifically teach: wherein a volume of the interior area and a size of the conduit facilitate an exposure of the fluid to the UV source greater than ten seconds from entry to exit of the fluid within the interior area.
	Optimizing exposure time is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Chang teaches the exposure time as a variable which achieves a recognized result. Therefore, the prior art teaches adjusting the exposure time and identifies said sizes/ratios as result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art to utilize an exposure time greater than ten seconds since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation. Chang teaches in paragraph [0046] that the spiral design is meant to increase irradiation time over the prior art by at least 4 times.



Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang US 20040140269 A1 and Nathan US 20170157277 A1 in view of Conradt US 20120011874 A1.

Regarding Claims 3-4, Chang does not adequately teach: wherein the conduit is formed of a fluoropolymer tube for receiving fluid therein to be exposed to sanitizing photonic energy.
	wherein the fluoropolymer tube is coiled.
	Conradt teaches: wherein the conduit is formed of a fluoropolymer tube for receiving fluid therein to be exposed to sanitizing photonic energy. (Conradt [0032],[0035])
wherein the fluoropolymer tube is coiled. (Conradt [0032],[0035])
It would have been obvious to one of ordinary skill in art to augment the coiled tube of Chang with a portion of the fluoropolymer coiled tube as in Conradt for the benefit of increasing exposure time of the fluid to the UV light thereby improving the performance of the UV sterilization without compromising the sterilization from the ozone. (Conradt [0032])



Claim(s) 14-15,22 is/are rejected under 35 U.S.C. 103 as being unpatentable Chang US 20040140269 A1 and Nathan US 20170157277 A1 in view of Chaolong CN204050421 (U)

Regarding Claims 14-15,22, Chang does not adequately teach: wherein the at least one photonic source is mounted to a light bar, such that the light bar is an inclusive part of the operable source.
 wherein the at least one photonic source is mounted to a light bar, the at least one photonic source is configured to generate different wavelengths.
wherein the at least one photonic source is mounted to a light bar, the light bar having a hexagonal cross section.
Chaolong teaches: wherein the at least one photonic source is mounted to a light bar, such that the light bar is an inclusive part of the operable source. (Chaolong [0027])
 wherein the at least one photonic source is mounted to a light bar, the at least one photonic source is configured to generate different wavelengths. (Chaolong [0029])
wherein the at least one photonic source is mounted to a light bar, the light bar having a hexagonal cross section. (Chaolong [0027])
It would have been obvious to one of ordinary skill in art to utilize the hexagonal light bar shape of Chaolong with the multiple wavelength LEDS for the source of Chang as modified by Nathan for the benefit of targeting different microbes and contaminants thereby improving sterilization. (Chaolong [0029]) Further, it is disclosed in Nathan that the construction of the source is envisioned to be any desired shape and to do so is obvious. (Nathan [0028] – “it should be understood that the UV light transmissive material may be formed into any number of desired functional or ornamental shapes, such as, for example…”).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881